Case 2:19-cr-00045-LGW-BWC Document 2 Filed 07/11/19 Page 1of1

UNITED STATES DISTRICT COURT my
SOUTHERN DISTRICT OF GEORGIA “i 0
BRUNSWICK DIVISION mH

INFORMATION
NO.

UNITED STATES OF AMERICA

 

Vv.

JANICE COLTER
False Statements Relating to

)
)
)
) 18 U.S.C. § 1035(a)(2)
)
)
) Health Care Matters

PENALTY CERTIFICATION

The undersigned Assistant United States Attorney hereby certifies that the
maximum penalty for the offense charged in the Information is as follows:

Count 1: False Statements Relating to Health Care Matters
18 U.S.C. §1035

Not more than five years of imprisonment;

A fine of not more than $250,000;

Not more than three years of supervised release; and
A $100 special assessment.

Respectfully submitted this fy. day of July, 2019.

BOBBY L. CHRISTINE
UNITED 3 ATTORNEY

    

 

“Thomas Clarkson
Assistant United States Attorney
Georgia Bar No. 656069

P.O. Box 8970

Savannah, GA 31412

(912) 652-4422
thomas.clarkson@usdoj.gov
